                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 RUBEN ROJAS,                                      )
                                                   )
                        Plaintiff,                 )
                                                   )
                V.                                 ) C.A. No. 16-599 (MN)
                                                   )
 CONNECTIONS CSP INC., et al.,                     )
                                                   )
                        Defendants.                )


                                        MEMORANDUM


        1.     Introduction. Plaintiff Ruben Rojas ("Plaintiff'), a prisoner incarcerated at the

Howard R. Young Correctional Institution, Wilmington, Delaware, filed a complaint pursuant to

42 U.S.C. § 1983. (D.1. 2). He appears prose arid has been granted leave to proceed informa

pauperis. (D.I. 6). On November 26, 2018, Plaintiff filed a motion for injunctive relief asserting

retaliation by the medical staff for commencing this action. (D.I. 45). Defendants oppose. (D.I.

51).

       2.      Motion for Injunctive Relief.       A preliminary injunction is "an extraordinary

remedy that should be granted only if (1) the plaintiff is likely to succeed on the merits; (2) denial

will result in irreparable harm to the plaintiff; (3) granting the injunction will not result in

irreparable harm to the defendant; and (4) granting the injunction is in the public interest."

Nutrasweet Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d Cir. 1999) ("NutraSweet II").

The elements also apply to temporary restraining orders.           See NutriSweet Co. v. Vit-Mar

Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) ("Nutrasweet I") (a temporary restraining

order continued beyond the time permissible under Rule 65 must be treated as a preliminary

injunction and must conform to the standards applicable to preliminary injunctions). "[F]ailure
to establish any element in [a plaintiffs] favor renders a preliminary injunction inappropriate."

NutraSweet II, 176 F.3d at 153. Furthermore, because of the intractable problems of prison

administration, a request for injunctive relief in the prison context must be viewed with

considerable caution.    Rush v. Correctional Med. Services, Inc., 287 F. App'x 142, 144

(3d Cir. 2008) (citing Goffv. Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

       3.       Background. Plaintiff contends that the medical department is retaliating against

him because he commenced this action. Plaintiff suffers from diabetes and states that he suffered

a diabetic seizure on September 12, 2018 and was treated with excessive force by corrections staff.

In opposition, Defendants provide the declaration of Dr. Christopher Moen ("Dr. Moen").

(D.I. 51-1).    Dr. Moen states that Plaintiff receives medical care and has chronic care

appointments for diabetes and other ailments on a routine basis. In addition, Plaintiff received

immediate care as a result of the September 12, 2018 incident. Examination revealed no new

injury or mark and Plaintiff denied pain and discomfort. Also, Plaintiff did not submit any sick

call slips following the incident. Finally, Dr. Moen states that there are no indications of any

retaliatory intent by medical providers and Plaintiff continues to receive appropriate medical care

as necessary.

        4.      Considering the unrefuted declaration of Dr. Moen, the Court concludes that

Plaintiff has not met the requirements for injunctive relief. Medical care has been provided and

continues to be provided, and there is no evidence of retaliation by medical providers. Plaintiff

has failed to show a likelihood of success on the merits and has failed to demonstrate irreparable

harm. Therefore, the Court will deny the motion.




                                                 2
       5.      Conclusion. For the above reasons, the Court will deny the motion for injunctive

relief. (D.I. 45). A separate order shall issue.



December 17, 2018
                                                       The onor ble Maryellen Noreika
                                                       United States District Judge




                                                   3
